                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

AMBER REINECK HOUSE,
COURTNEY ATSALAKIS, and
FAIR HOUSING CENTER OF
SOUTHEAST & MID MICHIGAN, INC.

                                              Case No. 5:20-cv-10203
             Plaintiff,                       Hon. Paul D. Borman
                                              Magistrate Judge R. Steven Whalen
-v-

CITY OF HOWELL, MICHIGAN,
NICK PROCTOR, individually and n
his official capacity as Mayor of the
City of Howell, Michigan, and
TIM SCHMITT, individually and in his
official capacity as Community Development
Director of the City of Howell, Michigan,

             Defendants.

RELMAN COLFAX PLLC                        PITT McGEHEE PALMER & RIVERS PC
Joseph J. Wardenski                       Robin B. Wagner
Sara Pratt                                Attorney for Plaintiff
Attorney for Plaintiff                    117 West Fourth Street, Suite 200
1225 19th Street, NW, Suite 600           Royal Oak, MI 48067
Washington, DC 20036                      (248) 398-9800/(248) 268-7996
(202) 728-728-1888/(202) 728-0848 – fax   rwagner@pittlawpc.com
jwardenski@relmanlaw.com
spratt@relmanlaw.com                      ROSATI SCHULTZ JOPPICH
                                          & AMTSBUECHLER, PC
DANE LAW PLLC                             MATTHEW J. ZALEWSKI (P72207)
Stephen M. Dane                           MELANIE M. HESANO (P82519)
Attorney for Plaintiff                    Attorney for Defendants
312 Louisiana Ave                         27555 Executive Drive, Suite 250
Perrysburg, OH 43551                      Farmington Hills, MI 48331-3550
(419) 873-1814                            (248) 489-4100
sdane@fairhousinglaw.com                  mzalewski@rsjalaw.com
  DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION TO COMPEL
          DEFENDANTS’ INSURANCE DOCUMENTS

                                          1
      Defendants, CITY OF HOWELL, NICK PROCTOR, AND TIM SCHMITT,

through their attorneys, ROSATI SCHULTZ JOPPICH & AMTSBUECHLER PC

respond in opposition to Plaintiffs’ Motion to Compel Defendants’ Insurance

Documents for the reasons stated in the attached Brief in Support.

                                Respectfully Submitted,

                                ROSATI SCHULTZ JOPPICH
                                & AMTSBUECHLER PC

                                s/ Melanie M. Hesano
                                Melanie M. Hesano (P82519)
                                Attorney for Defendants
                                27555 Executive Drive, Suite 250
                                Farmington Hills, MI 48331-3550
                                (248) 489-4100
                                mhesano@rsjalaw.com
Dated: February 11, 2021




                                         2
                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

AMBER REINECK HOUSE,
COURTNEY ATSALAKIS, and
FAIR HOUSING CENTER OF
SOUTHEAST & MID MICHIGAN, INC.

                                             Case No. 5:20-cv-10203
             Plaintiff,                      Hon. Paul D. Borman
                                             Magistrate Judge R. Steven Whalen
-v-

CITY OF HOWELL, MICHIGAN,
NICK PROCTOR, individually and n
his official capacity as Mayor of the
City of Howell, Michigan, and
TIM SCHMITT, individually and in his
official capacity as Community Development
Director of the City of Howell, Michigan,

             Defendants.

RELMAN COLFAX PLLC                        PITT McGEHEE PALMER & RIVERS PC
Joseph J. Wardenski                       Robin B. Wagner
Sara Pratt                                Attorney for Plaintiff
Attorney for Plaintiff                    117 West Fourth Street, Suite 200
1225 19th Street, NW, Suite 600           Royal Oak, MI 48067
Washington, DC 20036                      (248) 398-9800/(248) 268-7996
(202) 728-728-1888/(202) 728-0848 – fax   rwagner@pittlawpc.com
jwardenski@relmanlaw.com
spratt@relmanlaw.com                      ROSATI SCHULTZ JOPPICH
                                          & AMTSBUECHLER, PC
DANE LAW PLLC                             MATTHEW J. ZALEWSKI (P72207)
Stephen M. Dane                           MELANIE M. HESANO (P82519)
Attorney for Plaintiff                    Attorney for Defendants
312 Louisiana Ave                         27555 Executive Drive, Suite 250
Perrysburg, OH 43551                      Farmington Hills, MI 48331-3550
(419) 873-1814                            (248) 489-4100
sdane@fairhousinglaw.com                  mzalewski@rsjalaw.com
 BRIEF IN SUPPORT OF DEFENDANTS’ RESPONSE TO PLAINTIFFS’
  MOTION TO COMPEL DEFENDANTS’ INSURANCE DOCUMENTS
                      ISSUES PRESENTED

I.    WHETHER SELF-INSURANCE DOCUMENTS ARE REQUIRED
      TO BE PRODUCED PURSUANT TO FED. R. CIV. P. 26(a)?

            Plaintiffs say, “Yes.”
            Defendants say, “No.”

II.   WHETHER PLAINTIFFS’ REQUEST FOR DEFENDANTS’ SELF-
      INSURANCE DOCUMENTS IS RELEVANT TO ANY CLAIM OR
      DEFENSE PURSUANT TO FED. R. CIV. P. 26(b)?

            Plaintiffs say, “Yes.”
            Defendants say, “No.”




                                 i
                                     INDEX OF AUTHORITIES

Cases

American Elec. Power Co., Inc. v. United States, 191 F.R.D. 132
    (S.D. Ohio 1999) ...............................................................................................6

Cessante v. City of Pontiac, 2009 WL 973339 ......................................................4, 5

Lowe v. Vadlamudi, No. 08-10269, 2012 WL 3887177 ............................................5

N.T. v. Children’s Hosp. Med. Ctr., 2017 WL 5953432 ...........................................6

Reynolds v. Addis, No. 18-13669, 2019 WL 9106142 ............................. 4, 5, 6, 7, 8

Rockwell Med., Inc. v. Richmond Bros., Inc., 2017 WL 1361129 ............................3

State Farm Mut. Auto Ins. Co. v. Pointe Physical Therapy, LLC,
      255 F. Supp. 3d 700 .........................................................................................3

Walker v. Eagle Press & Equipment Co., Ltd., 2007 WL 907268 ........................7, 8


Statutes

42 U.S.C. §§ 12131-12132 and 12203.......................................................................7
42 U.S.C. §§ 3604 and 3617 ......................................................................................7
Mich. Comp. Laws §§ 37.1301-1303, 37.1501-1507 ................................................7


Rules

Fed. R. Civ. P. 26(b)(1)............................................................................. 3, 4, 5, 6, 7




                                                         ii
                             STATEMENT OF FACTS

      This dispute arises out of a special land use application for a sober living home

that was submitted to the City of Howell by Plaintiffs Atsalakis and Amber Reineck

House. In March 2018, Plaintiff Courtney Atsalakis purchased a residential home

at 304 South Walnut in Howell, Michigan, allegedly with the intent to sell it to

Plaintiff Amber Reineck House, a non-profit organization, for use as a sober home.

At the time Plaintiff Atsalakis submitted an application for a special land use for the

proposed sober home, the City’s Zoning Ordinances did not include specific

regulations for a use defined as a sober living home, but did provide regulations for

comparable uses and a variance procedure by which disability-related

accommodations from the Zoning Ordinance’s residential housing regulations could

be granted. Plaintiff Atsalakis withdrew her special land use application prior to the

Planning Commission meeting at which it was scheduled to be considered.

       Plaintiffs have not since submitted a proper renewed application. The City

has since enacted a new ordinance that specifically addresses sober homes and

streamlines the procedure for seeking special accommodation. Plaintiffs have not

utilized these procedures in relation to the house at issue in this case, despite the fact

that Plaintiff Atsalakis has since applied and been approved by the City to establish

an sober living home under the Amber Reineck House name at another property in

the City. Numerous City ordinances are relevant to Plaintiffs’ direct interest in


                                            1
establishing a sober house as well as their broader allegations that their proposed use

is either being excluded from the City, or otherwise being treated differently from

other group living arrangements.

      Plaintiffs’ Complaint challenges the City’s past and present ordinances

regulating proposed transitional housing uses.           Plaintiffs claim disability

discrimination and entitlement to a reasonable accommodation under the Fair

Housing Act, Americans with Disabilities Act, and Michigan Persons with

Disabilities Civil Rights Act. Plaintiffs seek relief including: 1) A declaratory

judgment that the City’s actions violate the FHA, ADA, and PDCRA; 2) preliminary

and permanent injunctions against the enforcement of the ordinances at issue in this

case, and against actions preventing Plaintiffs from opening the Amber Reineck

House; 3) compensatory damages to each Plaintiff; 4) punitive damages; 5)

attorney’s fees and costs.


      Through this motion, Plaintiffs seek disclosure of certain documents related

to the City’s membership in the Michigan Municipal Risk Management Authority

(“MMRMA”). It is undisputed that City of Howell is a member of the MMRMA,

which provides Defendants liability coverage regarding certain claims and damages.

However, as will be explained in the argument below, the MMRMA is not the type

of “insurance business” for which the Federal Rules of Civil Procedure require

disclosure of coverage documents. Alternatively, Plaintiffs seek discovery of those


                                          2
documents under a claim that they are relevant to the claims and defenses in this

litigation, but Defendants dispute this assertion.


                            STANDARD OF REVIEW

      Fed. R. Civ. P. 26(b)(1) permits a party to obtain discovery regarding “any

nonprivileged matter that is relevant to any party's claim or defense.” A request for

discovery should be considered to be seeking relevant information if the moving

party may show any possibility that the information sought may be relevant to the

claim or defense and proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1).

In assessing proportionality as it relates to disputed discovery requests, the court

should look to:

             the importance of the issues at stake in the action,
             the amount in controversy, the parties’ relative
             access to relevant information, the parties’
             resources, the importance of the discovery in
             resolving the issues, and whether the burden or
             expense of the proposed discovery outweighs its
             likely benefit.


State Farm Mut. Auto Ins. Co. v. Pointe Physical Therapy, LLC, 255 F. Supp. 3d

700, 704 (quoting Rockwell Med., Inc. v. Richmond Bros., Inc., 2017 WL 1361129,

at *1 (E.D. Mich. 2017)) (quoting Fed. R. Civ. P. 26(b)(1)).




                                           3
                                    ARGUMENT

   I.      Defendants Are Not Required To Produce Self-Insurance Documents
           Pursuant to Fed. R. Civ. P. 26(a).

        Defendant City of Howell is a member of the MMRMA. The MMRMA is a

public entity self-insurance pool providing liability and property coverage to

Michigan local governmental units Mich. Comp. Laws § 124.5. Mich. Comp. Laws

§ 124.6 expressly states “Any group self-insurance pool organized pursuant to

section 5 is not an insurance company or insurer under the laws of this state…” Fed.

R. Civ. P. 26(a) (1)(A)(iv) requires a party to make available for inspection and

copying “any insurance agreement under which an insurance business may be liable

to satisfy all or part of a possible judgment in the action or to indemnify or reimburse

for payments made to satisfy the judgment.”

        The advisory notes following Fed. R. Civ. P. 26 (a) expressly acknowledge

that the Rule’s requirement to disclose insurance “applies only to persons carrying

on an insurance business” and “does not cover the business concern that creates a

reserve fund for purposes of self-insurance.” Fed. R. Civ. P. 26 Advisory Committee

Note to 1970 Amendment.

        Plaintiffs attempt to apply Cessante v. City of Pontiac, 2009 WL 973339 (E.D.

Mich. April 9, 2009), see Exhibit 1, to support their claim that they are entitled to

self-insurance documentation. However, a comparble claim was rejected in

Reynolds v. Addis, No. 18-13669, 2019 WL 9106142 (E.D. Mich. Oct. 23, 2019).


                                           4
See Exhibit 2. There, the plaintiff argued that she was entitled to self-insurance

documents under Cessante v. City of Pontiac, 2009 WL 973339 (E.D. Mich. April

9, 2009). That plaintiff argued that “the issue of self-insurance is governed by Rule

26(a)(1)(A)(iv) and there is a greater need for a plaintiff to understand the full extent

of coverage and its conditions/limitations where . . . the claims involve death rather

than personal injury.” Reynolds, at *3. However, the court in Reynolds held that

Cessante was unpersuasive because Cessante reached its holding without addressing

the advisory note or the relevancy of the requested information to the claims and

defenses asserted in that case. Reynolds v. Addis, No. 18-13669, 2019 WL 9106142

(E.D. Mich. Oct. 23, 2019).

         Just as the court determined in Reynolds, consistent with the advisory notes to

Fed. R. Civ. P. 26, the coverage from the City of Howell’s self-insurance program,

through the MMRMA, is not implicated by the initial disclosure requirements of

Fed. R. Civ. P. 26(a) because this program is not treated as an insurance business

pursuant to Mich. Comp. Laws § 124.6. As the MMRMA is not an insurance

company, any and all coverage documents are not required to be produced pursuant

to Fed. R. Civ. P. 26(a), and Plaintiffs’ motion to compel disclosure must be denied.

   II.      Plaintiffs’ Request For Defendants’ Self-Insurance Documents is
            Irrelevant to any Claim or Defense Pursuant to Fed. R. Civ. P. 26(b).

   Under Fed. R. Civ. P. 26(b)(1), the burden of demonstrating relevance is on the

party seeking discovery. Lowe v. Vadlamudi, No. 08-10269, 2012 WL 3887177, at


                                            5
*2 (E.D. Mich. Sept. 7, 2012), see Exhibit 3; citing American Elec. Power Co., Inc.

v. United States, 191 F.R.D. 132, 136 (S.D.Ohio 1999). It has been held that self-

insurance documentation remains beyond the reach of opposing litigants when they

are not relevant to the claims and defenses in an action. N.T. v. Children’s Hosp.

Med. Ctr., 2017 WL 5953432, at *3-4 (S.D. Ohio June 30, 2017), see Exhibit 4,

(holding that self-insurance documentation was neither subject to automatic

disclosure under Fed. R. Civ. P. 26(a)(1)(A)(iv) nor otherwise discoverable under

Fed. R. Civ. P. 26(b)(1) where the opposing party failed to demonstrate that it was

relevant to a claim or defense), citing Reynolds v. Addis, No. 18-13669, 2019 WL

9106142 (E.D. Mich. Oct. 23, 2019).

      In Reynolds, plaintiff argued that she was entitled to self-insurance documents

because self-insurance documents are relevant and required to be produced in

excessive force claims. Id. at *3. She further argued that there is a greater need for a

plaintiff to understand the full extent of coverage and its conditions/limitations

where the claims involve death rather than personal injury. Id. The court in Reynolds

held that plaintiff failed to demonstrate how self-insurance documentation is relevant

to a claim or defense. Id. at *6. To the extent that the plaintiff attempted to establish

relevance with reference to the initial disclosure requirements, the court rejected that

argument in accordance with its finding that self-insurance documents are not

requirement to be disclosed. Id., at *3, 6.



                                              6
      Plaintiffs’ Complaint alleges three counts: 1) violation of provisions of the

Fair Housing Act, specifically 42 U.S.C. §§ 3604 and 3617; 2) violations of Titles

II and V of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12131-

12132 and 12203; and 3) violation of the Michigan Persons with Disabilities Civil

Rights Act, specifically Mich. Comp. Laws §§ 37.1301-1303, 37.1501-1507.

Plaintiffs have offered no information as to how self-insurance documents are

relevant to any of the above claims. Here, the only grounds for production Plaintiffs

offer is that the self-insurance coverage documents are relevant and necessary to

understand Defendants ability to pay a judgement and evaluate settlement

possibilities. Just as in Reynolds, Plaintiffs offers no argument or basis as to how the

production of the self-insurance coverage documents are legally relevant to their

“claim or defense,” as required by Fed. R. Civ. P. 26(b)(1).

      Plaintiffs unpersuasively cite Walker v. Eagle Press & Equipment Co., Ltd.,

2007 WL 907268, at *8 (E.D. Mich. Mar. 23, 2007), see Exhibit 5, noting that late

disclosure of insurance information “may have prejudiced Plaintiff’s bargaining

position during settlement negotiations.” In Walker, the plaintiff was severely

injured while assisting his employer with the re-assembly of a mechanical press. Id.,

at *1. Some insurance documents were previously produced. There is a greater need

for a plaintiff to understand the full extent of coverage and its conditions and

limitations when a claim involves a personal injury. The relief Plaintiffs’ have



                                           7
requested include: 1) A declaratory judgment that the City’s actions violate the FHA,

ADA, and PDCRA; 2) preliminary and permanent injunctions against the

enforcement of the ordinances at issue in this case, and against actions preventing

Plaintiffs from opening the Amber Reineck House; 3) compensatory damages to

each Plaintiff; 4) punitive damages; 5) attorney’s fees and costs. Unlike Walker, here

the Plaintiffs have not suffered any type of personal injury, therefore, they have

failed to show how coverage documents will allegedly prejudice their settlement

negotiations. Just as in Reynolds, Plaintiffs have failed to show the relevance of the

self-insurance documents to any claim or defense, and therefore, Plaintiffs’ motion

to compel disclosure should be denied.

                                  CONCLUSION

      For the reasons stated above, these Defendants request this Court deny

Plaintiffs’ Motion to Compel Defendants’ Insurance Documents.

                                       Respectfully submitted,
                                       ROSATI, SCHULTZ, JOPPICH
                                       & AMTSBUECHLER, P.C.

                                       /s/ Melanie M. Hesano
                                       Melanie M. Hesano (P82519)
                                       Attorney for Defendants
                                       27555 Executive Drive, Ste. 250
                                       Farmington Hills, MI 48331
                                       (248) 489-4100
                                       mhesano@rsjalaw.com




                                          8
                           CERTIFICATE OF SERVICE

      I hereby certify that on February 11, 2021, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF eFiling system which will send

notification of such filing to all parties of record.

                                  /s/ Michelle D. Irick




                                            9
